Exhibit A
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

JERRY WAGGONER and                        §
ZIMMERMAN & JANSEN, INC.,                 §
                                          §
       Plaintiff,                         §
                                          §
                                                   NO. 3:19-CV-273
V.                                        §
                                          §
CIRCOR INTERNATIONAL, INC.,               §
                                          §
       Defendant.

               DEFENDANT’S FIRST AMENDED ANSWER,
     AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIM TO
       PLAINTIFF’S VERIFIED ORIGINAL PETITION AND ORIGINAL
         COMPLAINT AGAINST ZIMMERMAN AND JANSEN, INC.

       Defendant CIRCOR International, Inc. (“CIRCOR” or “Defendant”) files this

Amended Answer, Affirmative and Other Defenses, and Counterclaims to Plaintiff’s

Verified Original Petition.

                                       I.
                                 GENERAL DENIAL

       As authorized by Rule 92 of the Texas Rules of Civil Procedure, Defendant enters

a general denial of all matters pleaded by Plaintiff and requests that the Court require

Plaintiff to prove each of his claims and allegations by a preponderance of the evidence

or such higher burdens as may be required under the applicable law.
                                    II.
                      AFFIRMATIVE AND OTHER DEFENSES

       Without waiving the foregoing general denial, and pleading in the alternative

where necessary, Defendant pleads the following affirmative and other defenses.

Defendant reserves the right to plead additional affirmative defenses.

                                     FIRST DEFENSE

       Plaintiff fails to state a claim upon which relief may be granted.

                                    SECOND DEFENSE

       The Restricted Stock Unit Agreement, including the Non-Compete/Non-

Solicitation Agreement therein which is at issue in this lawsuit, is valid and enforceable.

                                     THIRD DEFENSE

       Plaintiff’s declaratory judgment action is improper because it seeks only factual

conclusions from the Court, and not a true declaration of legal rights.

                                    FOURTH DEFENSE

       Plaintiff’s declaratory judgment action is improper because it constitutes a bare

attempt to obtain attorneys’ fees based on an anticipated enforcement of Plaintiff’s Non-

Compete/Non-Solicitation Agreement at issue in this lawsuit.

                                     FIFTH DEFENSE

       Plaintiff’s requested declaration is improper because Plaintiff received legally

sufficient consideration to support the promises in his restrictive covenants, and the

restrictive covenants within the Restricted Stock Unit Agreement are part of an otherwise

enforceable agreement.



                                             2
                                     SIXTH DEFENSE

       Plaintiff’s requested declaration is improper because restrictive covenants in the

Restricted Stock Unit Agreement are reasonable with respect to geography, scope of

activity, and time.

                                           ***

       Defendant reserves the right to plead additional defenses as appropriate.

                           III.
COUNTERCLAIM AND ORIGINAL COMPLAINT AGAINST ZIMMERMAN &
                       JANSEN, INC.

       In addition to the foregoing, and without waiving the same, Defendant asserts the

following counterclaim for breach of contract against Plaintiff Jerry Waggoner

(“Waggoner”) and claim for tortious interference with contract against party plaintiff

Zimmerman & Jansen, Inc. (“IMI Z&J”), as follows:

A.     Parties

       1.     CIRCOR is a Delaware corporation, duly formed and existing under the

laws of Delaware.

       2.     On information and belief, Waggoner is an individual who resides in

Galveston County, Texas, and he may be served at his last known address of 1933

Enterprise Avenue, League City, Texas 77573, or wherever he may be found.

       3.     On information and belief, Zimmerman & Jansen, Inc. is a Delaware

corporation, duly formed and existing under the laws of Delaware, which does business

in Texas. It can be served by service on its registered agent, Corporation Service




                                            3
Company, d/b/a CSC-Lawyers Incorporating Service, 211 E. 7th Street, Suite 620, Austin,

Texas 78701.

B.     Jurisdiction

       4.      This Court has subject matter jurisdiction in this case based upon diversity

jurisdiction under 28 U.S.C. § 1332, although joinder of IMI Z&J, admittedly, would

destroy diversity.

C.     Facts

       5.      Waggoner was employed by CIRCOR’s wholly owned subsidiary,

DeltaValve, LLC, from about August 2015 to February 8, 2019. At the time of his

separation, he was the Senior Director of Services and Aftermarket. In this role,

Waggoner served as the face to DeltaValve’s customers, both domestically and

internationally, in the Delayed Coking and Fluid Catalytic Cracking industries, and was

provided with information about the identities of various customers, contact information

for those customers, pending and upcoming projects, bids, timelines, orders, pricing, and

other information related to sales. He also received confidential information regarding

suppliers and vendors, contract manufacturers and service providers involved with new

equipment as well as aftermarket activities.

       6.      On or about February 27, 2017, CIRCOR and Waggoner entered into a

Restricted Stock Unit Agreement for Employees Under the CIRCOR International, Inc.

2014 Stock Option and Incentive Plan (hereinafter the “Agreement”). The Agreement

included a non-compete/non-solicitation provision. This provision states, in part:




                                               4
      … Awardee, for a period of two years following the termination of
      Awardee’s affiliation with the Company shall not directly or indirectly (1)
      induce, solicit, request or advise any Customers [] to patronize any business
      which competes with any business of the Company for which Awardee
      either (a) has had any management responsibility, (b) has otherwise
      provided regular services during his affiliation with Company, or (c) has
      had access to confidential or proprietary information….

      7.     Waggoner received a distribution of restricted stock on March 27, 2018,

consisting of 110 shares of restricted stock. Waggoner resigned his employment with

DeltaValve, LLC on February 8, 2019.

      8.     On information and belief, Waggoner began employment with IMI Z&J

soon after February 8, 2019, in the position of Vice President of Product Strategy.

Waggoner is currently employed by IMI Z&J.

      9.     IMI Z&J is a competitor of CIRCOR. Specifically, IMI Z&J is engaged in

the design, manufacture, development, distribution, marketing, and/or sales of products

which compete with certain of CIRCOR’s lines of business that Waggoner had

managerial responsibility over, or that he otherwise provided regular services to, during

the two year period immediately preceding his resignation on February 8, 2019.

      10.    By letter sent through legal counsel on February 21, 2019, CIRCOR

informed IMI Z&J about Waggoner’s Agreement and CIRCOR’s belief that Waggoner’s

employment with IMI Z&J violated the Agreement.

      11.    IMI Z&J responded to the February 21, 2019, letter on March 7, 2019. IMI

Z&J advised that Waggoner had been temporarily assigned to a business line which did

not compete with CIRCOR products in any way, and that Waggoner had also been




                                           5
instructed not to contact any customers with whom he had worked during his

employment with CIRCOR.

       12.   Several months later, Waggoner’s legal counsel made verbal commitments

that Waggoner was still “sidelined,” awaiting resolution of the dispute between him and

CIRCOR. As such, CIRCOR believed that Waggoner was not working for IMI Z&J in a

capacity that called on him to solicit CIRCOR’s customers in violation of his Agreement.

       13.   Through legal counsel, over approximately the next four months, CIRCOR

and Waggoner engaged in negotiations regarding limitations on Waggoner’s employment

with IMI Z&J that might resolve CIRCOR’s concerns that his continued employment

would violate the Agreement. Waggoner then filed this civil action on June 17, 2019,

seeking declaratory and injunctive relief, alleging the unenforceability of the non-

compete and non-solicitation provisions of the Agreement. Notably, Waggoner’s petition

contains allegations that “Waggoner is unable to work at this time because he is under the

constant threat that CIRCOR will initiate legal action” to enforce the Agreement. Dkt. 1,

at ¶ 19.

       14.   On December 5, 2019, representatives for CIRCOR attended a meeting at

the corporate office of one of its current customers, Phillips 66. The meeting was with the

Phillips 66 Coker team, and presented an opportunity for Phillips 66’s specialty suppliers

to have a face to face meeting with key personnel at Phillips 66 to discuss opportunities

for new business, among other matters. While exiting this meeting, CIRCOR’s

representatives witnessed Waggoner entering the same corporate office along with an

individual known to be a sales manager for IMI Z&J and another individual unknown to


                                            6
CIRCOR. On information and belief, the purpose of Waggoner’s presence at the

corporate office of Phillips 66 was to induce, solicit, request, or advise representatives of

Phillips 66 to patronize IMI Z&J. Phillips 66 was a customer of CIRCOR during

Waggoner’s employment with DeltaValve, LLC. Waggoner oversaw all of DeltaValve’s

aftermarket work for Phillips 66 during his employment with DeltaValve, LLC.

       15.    In early December 2019, CIRCOR learned that Waggoner had a lunch

meeting with a representative for CIRCOR’s business partner and customer, Wood Group

(“Wood”). Wood is a licensor who incorporates CIRCOR products into its designs, in

part, based on an exclusive agreement. On information and belief, Waggoner disparaged

CIRCOR’s business during this lunch meeting in an effort to indirectly induce, solicit,

request, or advise patronage by Customers who utilize Wood for delayed coking

licensing. Waggoner’s employment with DeltaValve, LLC involved extensive interaction

with Wood, and exposure to CIRCOR’s confidential information concerning Wood,

including but not limited to, the terms of CIRCOR’s agreements with Wood.

       16.    Further, on information and belief, Waggoner has been involved, on behalf

of IMI Z&J, with soliciting, inducing, requesting, or advising that Petroleos Mexicanos

(“Pemex”) conduct business with IMI Z&J. Pemex recently decided to award a multi-

million dollar contract to IMI Z&J, rather than CIRCOR, which CIRCOR alleges was

due in whole or in part to the involvement of Waggoner in pursuing the business, in

breach of his Agreement.




                                             7
D.     Cause of Action: Breach of Contract

       17.    The preceding paragraphs 1 through 16 are incorporated herein by

reference.

       18.    Waggoner is in breach of his contractual obligations under the Agreement

because of his solicitation, both directly and indirectly, of prohibited customers pursuant

to his employment with IMI Z&J.

       19.    CIRCOR seeks restitutionary damages from Waggoner for his breach of the

Agreement. CIRCOR also seeks recovery or any unjust enrichment to Waggoner.

Further, upon information and belief, CIRCOR has lost business, market share, and

otherwise suffered damages as a result of Waggoner’s breach of the Agreement for which

it seeks recovery. In the alternative, CIRCOR is entitled at least to an award of nominal

damages for Waggoner’s breach.

       20.    CIRCOR is entitled to monetary damages, interest, and costs of court as a

result of Waggoner’s breach of the Agreement.

E.     Cause of Action: Tortious Interference with Contract

       21.    The preceding paragraphs 1 through 20 are incorporated herein by

reference.

      22.     IMI Z&J has willfully and intentionally, with knowledge of Waggoner’s

Agreement with CIRCOR, induced Waggoner to breach his Agreement, or has hindered

Waggoner from performing his duties to CIRCOR under the Agreement.

      23.     IMI Z&J’s actions have caused and will likely continue to cause damages

to CIRCOR.


                                            8
      24.    CIRCOR is entitled to recovery of all damages related to IMI Z&J’s

tortious interference with Waggoner’s Agreement. CIRCOR also seeks recovery of any

unjust enrichment to IMI Z&J.

                                     IV.
                              EXEMPLARY DAMAGES

      25.    IMI Z&J has acted willfully and maliciously, or in reckless disregard of

CIRCOR’s rights. As a result, CIRCOR is entitled to recover exemplary damages from

IMI Z&J.

                                      V.
                             CONDITIONS PRECEDENT

      26.    All conditions precedent necessary to this claim have been performed or

have occurred.

                                        VI.
                                   REFORMATION

      27.    To the extent the Court finds the restrictive covenants contained in the

Agreement are too broad to be enforced, or otherwise unenforceable, CIRCOR requests

that any such covenants be reformed by the Court so as to make the restrictions

enforceable to the maximum extent allowed by law, and that the Court equitably extend

the duration of the restrictions as necessary to take into account any periods of breach by

Waggoner.

                                       VII.
                                PRAYER FOR RELIEF

      28.    On Waggoner’s claim against CIRCOR, CIRCOR requests that judgment

be entered, that Waggoner take nothing from CIRCOR, that CIRCOR be awarded its



                                            9
costs and attorneys’ fees, and that CIRCOR recover such other and further relief to which

it is justly entitled.

        29.     On CIRCOR’s counterclaims against Waggoner and IMI Z&J, CIRCOR

requests that it obtain and recover judgment as follows:

                a.       That CIRCOR be awarded all actual damages, an amount which is in

                         excess of the minimum jurisdictional limit of the Court;

                b.       That CIRCOR be awarded any unjust enrichment to Waggoner or to

                         IMI Z&J;

                c.       That CIRCOR be awarded exemplary damages;

                d.       That CIRCOR be awarded pre- and post-judgment interest;

                e.       That CIRCOR be awarded its costs of suit; and

                f.       That CIRCOR recover such other and further relief, at law or equity,

                         to which it is justly entitled.


Dated: February 14, 2020                             Respectfully submitted,
OF COUNSEL:                                          /s/ Travis J. Odom
                                                     Travis J. Odom
Luke C. MacDowall                                    State Bar No. 24056063
State Bar No. 24104445                               Federal I.D. No. 997750
Fed. ID No. 2983511                                  todom@littler.com
LITTLER MENDELSON, P.C.                              LITTLER MENDELSON, P.C.
1301 McKinney Street, Suite 1900                     1301 McKinney Street, Suite 1900
Houston, Texas 77010                                 Houston, Texas 77010
713.951.9400                                         713.951.9400
713.951.9212 (Fax)                                   713.951.9212 (Fax)

                                                     ATTORNEYS FOR DEFENDANT
                                                     CIRCOR INTERNATIONAL, INC.




                                                  10
                            CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of Court
using the electronic filing system and email on this the 14th day of February, 2020.

                                   David L. Barron
                                  Adam C. Gutmann
                                 Cozen O’Connor, PC
                              1221 McKinney, Suite 2900
                                Houston, Texas 77010
                                 dbarron@cozen.com
                                agutmann@cozen.com


                                                /s/ Travis J. Odom
                                                Travis J. Odom




                                           11
